Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 6 and 9 are cancelled  Claims 1-5, 7, 8, and 10-15 are pending and under examination.      

Priority
The instant application filed on 08/23/2019 is a national stage entry of PCT/US2018/019813 filed on 02/27/2018, which claims priority from European Patent application EP17158294.3 filed on 2/28/2017.  

Examiner’s Note
Applicant's amendments and arguments filed on 05/02/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s arguments set forth on 05/02/2022.

Reasons for Allowance
	The prior art did not teach or motivate an aqueous composition as claimed with components and instantly claimed amounts and ratios of components.  Applicant has found that such compositions provide for acceptable levels of micropreservation  (see tables 1 and 2 of the instant specification).  Thus, the instant claims are not obvious over the prior art.  

Conclusion
Claims 1-5, 7, 8, and 10-15 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613